UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1596


LASKER M. AHMED,

                    Debtor - Appellant,

             v.

THE BANK OF NEW YORK MELLON,

                    Creditor - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-02689-TDC)


Submitted: October 17, 2019                                   Decided: October 21, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lasker M. Ahmed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lasker M. Ahmed appeals from the district court’s order affirming the bankruptcy

court’s order denying his motion for reconsideration of the order annulling the automatic

stay as to claims regarding his real property, which was sold in a foreclosure proceeding.

We have reviewed the record and find no reversible error. Accordingly, we grant leave to

proceed in forma pauperis and affirm for the reasons stated by the district court. See Ahmed

v. The Bank of New York Mellon, No. 8:18-cv-02689-TDC (D. Md. May 31, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2